WATHEN, Justice,
with whom McKU-SICK, Chief Justice, and SCOLNIK, Justice, join concurring.
I concur in the result because I would find the property to be tax exempt under 36 M.R.S.A. § 651(1)(E). I disagree, however, with the Court’s opinion that the tax exemption provided by 30 M.R.S.A. § 4262 is applicable to this case. By relying on the continued vitality of our opinion in Mayo v. Dover & Foxcroft Village Fire Company, 96 Me. 539, 53 A. 62 (1902), and disregarding the intervention of municipal home rule (30 M.R.S.A. § 1917 (1978)), the Court comes to the erroneous conclusion that plaintiff relied on the authority granted by section 4251(1) when it acquired the assets of Northern Water Company.
I would confine the tax exemption under section 4262 to those instances in which a water system was aequird or constructed through the use of revenue bonds. The legislature clearly intended to protect the bondholder’s interest in the revenue, which is their only source of payment, from local taxation. I would not construe section 4262 as creating a blanket exemption from taxation without regard to the method of financing.